     Case 1:17-cr-00214-NONE-SKO Document 60 Filed 09/23/20 Page 1 of 2


1     HEATHER E. WILLIAMS, CA SBN 122664
      Federal Defender
2     REED GRANTHAM, CA SBN 294171
      Assistant Federal Defender
3     Office of the Federal Defender
      2300 Tulare Street, Suite 330
4     Fresno, CA 93721-2226
      Telephone: (559) 487-5561
5
      Attorney for Defendant
6     CHAZ BANKS
7
8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:17-cr-00214-NONE-SKO
12                      Plaintiff,                  ORDER FOR RELEASE AND
                                                    TRANSPORT TO DELANCEY
13     vs.                                          STREET
14     CHAZ BANKS,
15                     Defendant.
16
17            IT IS HEREBY ORDERED that defendant Chaz Banks (Fresno County Sheriff’s Office
18    JID No. 7085239) shall be released from the Fresno County Jail on Thursday, September 24,
19    2020 at 6:00 a.m. and immediately and directly transported to the Delancey Street Foundation
20    residential rehabilitation program, 600 Embarcadero, San Francisco, for an intake interview for
21    the program’s two-year residential program. To ensure his safe and immediate transport to
22    Delancey Street, the Jail will release Mr. Banks only to the custody of Kevin Mitchel, Federal
23    Defender Office representative. Mr. Mitchel agrees to transport Mr. Banks directly to the
24    Delancey Street program
25            If Mr. Banks is accepted into the program, and if he chooses to enroll in the program, Mr.
26    Banks will remain at Delancey Street to participate in the program. If Mr. Banks is not accepted
27    into the program, or if he chooses to not enroll in the program, Mr. Mitchel will immediately and
28    /////
     Case 1:17-cr-00214-NONE-SKO Document 60 Filed 09/23/20 Page 2 of 2


1     directly return Mr. Banks to the Fresno County Jail by no later than 10:00 p.m. on September 24,
2     2020.
3             While enrolled in the program, Mr. Banks is ordered to participate and remain in the
4     program until he satisfies the requirements of the two-year residential program or until further
5     order of this Court. During this time, Mr. Banks will remain subject to all terms and conditions
6     of his supervised release previously ordered as well as all of the conditions of pretrial release
7     ordered in Case No. 1:20-cr-00060-NONE-SKO. In addition, Mr. Banks’s must comply with the
8     following additional condition of supervised release:
9             1.       The defendant shall reside and participate in the two-year substance abuse
10                     treatment program at Delancey Street Foundation inpatient facility, in San
11                     Francisco, and comply with all the rules and regulations of the program.
12            A copy of this Order will be provided to Mr. Banks upon his release.
13            If Mr. Banks voluntarily leaves the program at any time prior to completing the program,
14    or if he is terminated from the program for any reason, he is ordered to immediately inform his
15    pretrial services officer and follow all instructions.
16
      IT IS SO ORDERED.
17
18        Dated:      September 22, 2020
                                                           UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                        -2-
       Banks: Order for Release
